Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Queens County (Posner, J.), imposed April 16, 1993, upon his conviction of burglary in the second degree, upon his plea of guilty, the sentence being an indeterminate term of 3% to 10 Vi years imprisonment.
Ordered that the amended sentence is affirmed.
The defendant pleaded guilty with the understanding that he could receive a sentence of up to 15 years imprisonment. The court initially sentenced him to an indeterminate term of 3 Vi to 7 years imprisonment as a second felony offender. As the defendant was not a second felony offender, one week later the court sua sponte corrected the sentence to an indeterminate term of 3 Vi to 10 Vi years imprisonment, appropriately imposing a minimum term that was one-third of the maximum. The amended sentence imposed was within the 15-year sentence which the defendant understood could be imposed on his plea. Thus, the mere fact that the amended maximum term exceeded the incorrect maximum term previously imposed does not impinge upon the defendant’s right to be free from double jeopardy (see, People v Todd, 183 AD2d 861; cf., Stewart v Scully, 925 F2d 58).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.